United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 01-3097                                  September Term, 2001
                                                     97cr00376-04

                                        Filed On: August 26, 2002 [697845]
United States of America,
          Appellee

             v.

Roland Hylton,
          Appellant



               BEFORE:   Edwards and Tatel, Circuit Judges, and Silberman, Senior Circuit     
                     Judge

                            O R D E R

     Upon consideration of the appellee's petition for rehearing filed August 12, 2002,
and the request of appellees to amend the opinion, it is

     ORDERED that the petition be denied. It is
     
     FURTHER ORDERED that the opinion filed on June 28, 2002 be amended as
follows:

     The parenthetical on line 11, paragraph 2, of page 4 be stricken.

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:
Michael C. McGrail
Deputy Clerk